FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN LOPEZ-ORTIZ,                                No. 13-73619

               Petitioner,                       Agency No. A073-003-198

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Juan Lopez-Ortiz, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, and review de novo

questions of law. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny

the petition for review.

      The agency did not abuse its discretion in denying Lopez-Ortiz’s May 7,

2012, motion to reopen as number-barred, where he had previously filed a motion

to reopen and rescind, see 8 C.F.R. § 1003.23(b)(4)(ii) (an alien may file only one

motion to reopen and rescind), and Lopez-Ortiz failed to establish the due

diligence required to warrant equitable tolling of the numerical limitation, see

Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling of

numerical limits is available to a petitioner who is prevented from properly filing

due to deception, fraud, or error, and who exercises due diligence in discovering

such circumstances).

      Contrary to Lopez-Ortiz’s contention, the BIA sufficiently articulated its

reasons for dismissing his appeal. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010).

      In light of our disposition, we need not reach Lopez-Ortiz’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-73619